In a medical malpractice action to recover damages for the conscious pain and suffering and the wrongful death of plaintiff’s intestate, the three defendants appeal from a resettled judgment of the Supreme Court, Queens County, entered May 15, 1963 after trial, upon a jury’s verdict in favor of the plaintiff: (1) for $25,000 upon the cause of action for wrongful death as against all three defendants; and (2) for $38,000 upon the cause of action for conscious pain and suffering, the payment of such sum being apportioned among the three defendants as follows: (a) $22,000 as against the two defendants, Parsons Sanitarium, Inc., and Louis G. Raff; and (b) $16,000 as against all three defendants (including the defendant Wigderson). Judgment reversed on the law and the facts and a new trial granted as to all parties, with costs to abide the event, unless, within 30 da3's after entry of the order hereon, the plaintiff shall serve and file a written stipulation: (1) consenting to reduce to $15,000 the amount of the verdict in her favor against all three defendants on the cause of action for wrongful death; (2) consenting to reduce to $20,000 the total amount of said verdict on the cause of action for conscious pain and suffering; to divide the payment of such sum of $20,000 among the three defendants as follows: (a) $11,500 to be assessed jointly against the two defendants, the Sanitarium and Raff; and (b) $8,500 to be assessed jointly against all three defendants, the Sanitarium, Raff and Wigderson; and to direct recovery accordingly against the several defendants; and (3) consenting to reduce the interest and to modify the judgment accordingly. In the event such stipulation be served and filed, the judgment, as so reduced and modified, is affirmed, without costs. In our opinion, the verdict *465as against all the defendants was excessive at least to the extent indicated. Christ, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.